Stark App. No. 2002CA00058, 2002-Ohio-5763. This cause is pending before the court on the certification of conflict by the Court of Appeals for Stark. County. On review of the order certifying a conflict,
IT IS DETERMINED by the court that a conflict exists.
IT IS ORDERED by the court, sua sponte, that this cause be consolidated with Supreme Court case No. 2002-2066, Miller v. Grange Mut Cas. Co., Stark App. No. 2002CA00058, 2002-Ohio-5763, and held for the decision in Supreme Court case No. 2002-0610, Geren v. Westfield Ins. Co., Lucas App. No. L-01-1398, 2002-Ohio-1230.
IT IS FURTHER ORDERED by the court that the Clerk issue an order for the transmittal of the record from the Court of Appeals for Stark County.
IT IS FURTHER ORDERED that the briefing schedule be stayed.